Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MICHAEL R. FISHER                                   GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    JODI KATHRYN STEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                                                                             Aug 17 2012, 9:17 am

                               IN THE                                                CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




JOHN WILLIS,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A04-1112-CR-654
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven R. Eichholtz, Judge
                        The Honorable Michael S. Jensen, Magistrate
                             Cause No. 49G20-1009-FB-73369



                                         August 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       John Willis sold a confidential informant (“CI”) a rock of crack cocaine for $40. The

State charged Willis with class B felony dealing in cocaine and class D felony possession of

cocaine. During voir dire, Willis began to exhibit erratic and unusual behavior, and one of

the prospective jurors wondered if he was on drugs. Willis’s attorney requested that the trial

court allow him to inform the jurors of Willis’s mental health issues. The trial court denied

the request because Willis had not asserted an insanity defense, but allowed counsel to

determine whether the jurors could remain impartial despite Willis’s behavior. Counsel was

afforded an opportunity to strike any objectionable jurors. The trial court also asked whether

Willis’s counsel wanted a mistrial. Counsel declined the offer, and the trial continued. The

jury found Willis guilty as charged.

       On appeal, Willis asserts that the trial court’s denial of his request to inform the jury

about his mental health issues to explain his behavior denied him his right to an impartial

jury. We disagree and therefore affirm.

                              Facts and Procedural History

       On August 27, 2009, Detective Bradley Thomas of the Indianapolis Metropolitan

Police Department gave $40 to a CI to purchase drugs from no particular target. Willis

approached the CI and asked if he wanted to purchase his bicycle for $5. The CI declined but

expressed interest in purchasing $40 worth of cocaine. Willis walked up to the front door of

a home on North Tibbs Street, briefly went inside, and then asked the CI for the $40. After

the CI complied, Willis went back to the home and then asked the CI to accompany him to a


                                               2
nearby alley, where he handed him a rock of crack cocaine. The CI then broke off a piece of

the drug and shared it with Willis. Detectives recorded the entire buy through video

surveillance and an audio recording device. Two officers of the Indianapolis Metropolitan

Police Department later stopped, searched, and identified Willis. The CI then confirmed that

Willis had sold him the drugs.

       The State charged Willis with class B felony dealing in cocaine and class D felony

possession of cocaine. Prior to trial, Willis filed a notice of insanity defense, but he

withdrew his defense after two psychiatrists found no current mental health issues.

       During voir dire, Willis, who has a history of schizophrenia, began to display bizarre

behavior, including looking through an imaginary telescope, referring to Egyptian gods, and

trying to communicate with the jurors. Willis’s counsel asked the court for permission to

address Willis’s behavior and inform the jury of his mental health history. The trial court

denied the request because Willis had not asserted an insanity defense. Later, one of the

prospective jurors wondered if Willis was “on something right now.” Tr. at 104. Willis’s

counsel asked the jurors if they could be impartial given Willis’s behavior. Two jurors

indicated that they could not absent an explanation for the behavior. Willis was afforded an

opportunity to strike any objectionable jurors, but the record is silent as to whether he struck

those particular jurors. The trial court also offered opportunities for Willis to request a

mistrial, but Willis declined. The jury found Willis guilty as charged. This appeal ensued.




                                               3
                                       Discussion and Decision

        On appeal, Willis contends that the trial court denied him his right to an impartial jury

when it prohibited him from informing prospective jurors during voir dire that he had a

history of mental illness that would explain his bizarre behavior. The right to a fair trial

before an impartial jury is the cornerstone of our criminal justice system. Caruthers v. State,

926 N.E.2d 1016, 1020 (Ind. 2010). Article 1, Section 13 of the Indiana Constitution and the

Sixth Amendment of the United States Constitution protect this right. However, “a trial court

has broad discretionary power to regulate the form and substance” of the voir dire of

prospective jurors. Perryman v. State, 830 N.E.2d 1005, 1007-08 (Ind. Ct. App. 2005).

        We conclude that Willis has waived his claim, for several reasons. Willis twice

declined the opportunity to request a mistrial when offered by the trial court, and he had the

opportunity to assess the juror’s impartiality and strike any objectionable jurors. Moreover,

Willis’s counsel had the opportunity to correct any perceived bias by having Willis explain

his behavior on direct examination.1 And in closing argument, Willis’s counsel attempted to

portray Willis as a drug user, presumably in an effort to avoid a conviction on the class B

felony dealing charge.

        Waiver notwithstanding, we hold that the trial court did not abuse its discretion when

it precluded Willis from indicating to the jury that he had a mental health issue to explain his

behavior during voir dire. Our supreme court has said that “as a general proposition Indiana


        1
          We also conclude that Willis has waived his claim under the doctrine of invited error. “[A] party may
not take advantage of an error that [he] commits, invites, or which is the natural consequence of [his] own
neglect or misconduct.” Wright v. State, 828 N.E.2d 904, 907 (Ind. 2005). Willis cannot take advantage of
any error that resulted from his bizarre behavior during voir dire.

                                                      4
has long held that a defendant may not submit evidence relating to mental disease or defect

except through an insanity defense.” Marley v. State, 747 N.E.2d 1123, 1128 (Ind. 2001).

Here, Willis initially filed but then withdrew an insanity defense. As such, the trial court was

well within its discretion in preventing Willis from discussing his mental health during voir

dire. Additionally, when the prospective juror indicated that he thought that Willis was “on

something right now” due to his unusual behavior, the trial court allowed Willis to voir dire

on the jurors’ ability to overlook his behavior and strike any objectionable juror. Tr. at 104.

We believe that the trial court provided an appropriate balance in maintaining juror

impartiality and not allowing Willis’s mental condition to become an issue. Therefore, we

find no abuse of discretion.

       Affirmed.

BRADFORD, J., concurs.

VAIDIK, J., concurs in result.




                                               5